Citation Nr: 1730824	
Decision Date: 08/02/17    Archive Date: 08/11/17

DOCKET NO.  12-22 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent for a right ankle sprain.

2.  Entitlement to an initial rating higher than 10 percent for spondylosis, T8-T10 (thoracolumbar spine disability).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Counsel
INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from May 1997 to August 1997 and from March 1998 to May 2010.

This appeal to the Board of Veterans' Appeals (Board) is from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, which granted service connection for a right ankle sprain and spondylosis T8-Tl0, and assigned an initial 10 percent rating for each disability, effective from May 6, 2010.  The Veteran appealed for a higher initial rating.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  

The Board remanded this appeal in February 2015 for a Board videoconference hearing, which was then conducted in September 2015 before the undersigned Veterans Law Judge (VLJ).  A transcript is of record.   

In November 2015, the Board again remanded the case to the Agency of Original Jurisdiction (AOJ) for additional development and consideration.  The file is again before the Board for further appellate review.  


FINDINGS OF FACT

1.  The Veteran's right ankle sprain causes moderate limitation of motion when pain on motion is considered.

2.  The evidence does not show forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, combined thoracolumbar spine range of motion not greater than 120 degrees, or muscle spasm or guarding severe enough to result in abnormal gait or spinal contour.  He does not have intervertebral disc syndrome (IVDS) and does not manifest any incapacitating episodes requiring prescribed bed rest.  His thoracolumbar disability does not manifest radiculopathy.  


CONCLUSIONS OF LAW

1.  The criteria are not met for an initial rating higher than 10 percent for the right ankle disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, DCs 5271 (2016).

2.  The criteria are not met for an initial rating higher than 10 percent for the thoracolumbar spine disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1-4.7-4.14, 4.40, 4.45, 4.59, 4.71a, DCs 5235-5243 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claims at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records and VA treatment records have been obtained.  Additionally, the Veteran testified at a hearing before the Board.

The Veteran was also provided with several VA examinations (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiners had a full and accurate knowledge of the Veteran's disability and contentions, and grounded their opinions in the medical literature and evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran nor his representative has objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 

Notably, the Board primarily remanded this case in November 2015 for the AOJ to arrange a VA examination the severity of his right ankle and thoracolumbar spine disability claims, which were provided in December 2015, and discussed above.  The Board is therefore satisfied there was compliance with the remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no violation of the principles of Stegall v. West, 11 Vet. App. 268, 271 (1998), when the examiner made the ultimate determination required by remand).

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

II.  Higher Initial Ratings for Right Ankle Strain and Thoracolumbar Spondylosis

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule).  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Where, as here, the Veteran has expressed dissatisfaction with the assignment of an initial rating, VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim-a practice known as "staged rating." See Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  

A.  Right Ankle Strain

The Veteran's service-connected right ankle strain is rated at 10 percent, under 38 C.F.R. § 4.71a, DC 5271, for limited motion of the ankle, effective since service-connection was established on May 6, 2010.  

DC 5271 provides a 10 percent rating for moderate limitation of motion of the ankle and a maximum 20 percent rating for marked limitation.  Words such as "moderate" and "marked" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 .  The Rating Schedule provides some guidance, however, by defining normal range of motion of the ankle as from zero to 20 degrees of dorsiflexion and from zero to 45 degrees of plantar flexion.  See 38 C.F.R. § 4.71, Plate II.

The January 2010 VA examination diagnosed right ankle strain with subjective complaints of pain, although X-ray findings were normal.  The Veteran reported flare-ups as often as 3 times per day, for up to 6 hours per flare-up, with a severity level of pain of 8/10.  The flare-ups are precipitated by physical activity, and alleviated by rest and by Aleve/Motrin.  During flare-ups he reported experiencing neither functional impairment nor any limitation of motion of the joint.  He denied hospitalizations or surgeries for the condition.  He denied any incapacitation episodes in the last 12 months due to his right ankle disability.  He denied any overall functional impairment from his right ankle disability.  
On physical evaluation, the right ankle showed no signs of edema, instability, abnormal movement, effusion, weakness, tenderness, redness, heat, deformity, malalignment, drainage, subluxation or guarding of movement.  The January 2010 VA examination revealed right ankle range of motion was 20/20 degrees dorsiflexion (full dorsiflexion) and plantar flexion was 45/45 degrees (full plantar flexion), all without pain on motion.  See January 2010 VA examination, at 6.  
There was no objective limitation of motion on repetitive use testing, although pain was noted to have a major functional impact.  

At the July 2012 VA examination, the examiner again diagnosed right ankle strain, but X-ray testing did not reveal any degenerative or traumatic arthritis.  He complained of increased pain and "popping" at this examination.  On physical evaluation there was full range of motion with 20/20 degrees of dorsiflexion (extension) and 45/45 degrees of plantar flexion, with no objective evidence of painful motion on dorsiflexion or plantar flexion.  There was no additional limitation of motion on repetitive use.  See July 2012 VA examination, at 9.  

Most recently, at the December 2015 VA examination, the examiner diagnosed residuals of a right ankle strain, but X-ray testing did not reveal any degenerative or traumatic arthritis.  Range of motion testing revealed dorsiflexion to 15/20 degrees and full range of plantar flexion, with no objective evidence of painful motion on dorsiflexion or plantar flexion.  Also, there was no additional limitation of motion on repetitive use nor any indication of pain on weight-bearing.  The December 2015 examination also appears, at the very least, to substantially comply with the recent precedential case of Correia v. McDonald, 28 Vet. App. 158 (2016).  In Correia, the Court of Veterans Claims (Court) found it was not competent to determine whether upper extremities can be weight-bearing.  The fundamental issue for Correia is that VA examinations perform adequate joint testing for pain.  

As mentioned, under DC 5271, a higher evaluation of 20 percent is warranted for marked limited motion of the ankle.  He showed full range of motion without pain on motion for plantar flexions at all VA examinations.  He also showed full range of motion for dorsiflexion without pain on motion at the January 2010 and July 2012 VA examinations; and further, showed only a slight limitation of 5 degrees of dorsiflexion (15 degrees out of 20 degrees for full dorsiflexion) without pain on motion at the most recent VA examination in December 2015.  A review of his VA treatment records also did not show any range of motion testing that would otherwise warrant a rating higher than 10 percent for his right ankle disability.  
Thus, the overall probative evidence of record shows right ankle ranges of motion are either full or approaching full, such that he demonstrates at most a "moderate", not "marked" limitation of motion under DC 5271.  Thus, a higher initial rating of 20 percent is not shown at any stage of the appeal.

Moreover, there is no indication or contention supporting the possibility that the Veteran's right ankle is ankylosed, such that higher rating is precluded under DCs 5270 (ankle ankylosis) and DC 5272 (ankylosis of subastragalar or tarsal joint).  Indeed, the December 2015 VA examiner found no ankylosis of the right ankle and the July 2012 VA examiner specifically found no ankylosis of the right ankle, subtalar and/or tarsal joint.  

Higher ratings under still other ankle diagnostic codes are also precluded, as there is no indication in the record or contention that the Veteran has any malunion of the right ankle joint (DC 5273, Os calcis or astragalus, malunion) or right ankle astragalectomy (DC 5274, Astragalectomy).  Indeed, the July 2012 and December 2015 VA examiners specifically found the Veteran has not ever had "shin splints", stress fractures, Achilles tendonitis, Achilles tendon rupture, malunion of calcaneus (os calcis) or talus (astragalus), or a talectomy (astragalectomy).  

The Board concludes the evidence does not support the claim for a higher initial rating beyond 10 percent.  There is also no basis to stage the appeal as the probative evidence does not show that the Veteran has warranted a rating beyond 10 percent for his right ankle strain at any time during the appeal.  Thus, there is no doubt to be otherwise resolved.  As such, the appeal is denied.

B.  Thoracolumbar Spine Spondylosis, T8-T10 Disc Spaces

The Veteran has been assigned a 10 percent initial rating for his thoracolumbar spine disability, characterized as spondylosis, T8-T10 disc spaces, which he contends is more severe than has been rated.  At his Board hearing, he also testified this disability has progressively worsened since service connection was established.  See Hearing Transcript, at 14.  His spinal disability has been analogously rated under 38 C.F.R. § 4.71a, 5242 (degenerative arthritis of the spine), effective since service-connection was established on May 6, 2010.  As background, a January 2010 VA contract examination, radiology report assessed the thoracic spine with an impression of minimal spondylosis, at the T8, T9 and T10 disc spaces.  

When evaluating musculoskeletal disabilities based on limitation of motion, a higher rating must be considered where the evidence demonstrates functional loss due to pain, weakness, excess fatigability, or incoordination, pursuant to 38 C.F.R. §§ 4.40 and 4.45, if such factors are not contemplated in the relevant rating criteria.  The diagnostic codes pertaining to range of motion do not subsume 38 C.F.R. §§ 4.40 and 4.45.  Additionally, the rule against pyramiding does not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including use during flare-ups.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  
DC 5003 provides that degenerative or osteoarthritis, when substantiated by x-ray findings, is to be rated on the basis of limitation of motion under the appropriate codes for the specific joint(s) involved.  See 38 C.F.R. § 4.71a, DC 5003.  

Spine disabilities are rated pursuant to the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula).  38 C.F.R. § 4.71a, DCs 5235 to 5243.  The General Rating Formula provides that disability evaluations are to be made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease. 
The normal range of motion for the thoracolumbar spine is from 0 to 90 degrees forward flexion, 0 to 30 degrees extension, 0 to 30 degrees left and right lateral flexion, and 0 to 30 degrees left and right lateral rotation.  Normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal range of motion for the cervical spine is from 0 to 45 degrees forward flexion, 0 to 45 degrees extension, 0 to 45 degrees left and right lateral flexion, and 0 to 80 degrees left and right lateral rotation.  Normal combined range of motion of the cervical spine is 340 degrees.  General Rating Formula, Note (2); 38 C.F.R. § 4.71a , Plate V.  

Under the General Rating Formula, ratings for the spine are as follows:  A higher 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or the combined range of motion of the cervical spine not greater than 170 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

Pursuant to DC 5243, IVDS is rated under either the General Rating Formula outlined above or the Formula for Rating IVDS, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  Incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months results in award of a 20 percent evaluation.  An incapacitating episode is defined as a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  Formula for Rating IVDS, Note (1).  

The Board finds that the overall evidence does not support a higher initial evaluation for the thoracolumbar spine disability, in excess of 10 percent under the General Rating Formula. For example, his several VA examination reports provide highly probative evidence against the claim for a rating higher than the current 10 percent rating.  At the January 2010 VA general examination, he complained of back pain, stiffness, fatigue and decreased motion; but on physical evaluation showed full forward flexion to 90 degrees, 30 degrees full extension, 30 degrees full bilateral lateral flexion, and 30 degrees full bilateral lateral rotation, and normal combined thoracolumbar range of motion.  There was no indication of pain on motion, and no limitation of motion due to pain, including on repetitive motion testing.  Also, the examiner found no guarding or muscle spasm of the thoracolumbar spine.  See January 2010 VA general examination, at 7-8.  
At his July 2012 VA examination, the Veteran had full flexion to 90 degrees without pain and full extension to 30 degrees without pain; bilateral lateral flexion to 30 degrees, with pain beginning at 25 degrees; bilateral lateral rotation to 30 degrees, with pain beginning at 20 degrees.  On repetitive motion testing, there was no additional limitation of motion, despite observed pain upon repetitive movement.  Despite tenderness to palpation, the examiner found no guarding or muscle spasm of the thoracolumbar spine.  See July 2012 VA examination, at 2-4.  

At his December 2015 VA examination, he showed full forward flexion to 90 degrees, 30 degrees full extension, 30 degrees full bilateral lateral flexion, and 30 degrees full bilateral lateral rotation, and normal combined thoracolumbar range of motion; and there was no indication of pain on motion or limitation of motion due to pain.  On repetitive motion testing, there was no additional limitation of motion.  The examiner specifically found there was no evidence of pain with weight bearing.  Despite tenderness to palpation (albeit not resulting in abnormal gait or abnormal spinal contour), the examiner found no guarding or muscle spasm of the thoracolumbar spine.  See December 2015 VA examination, at 2-4.  
The December 2015 examination also appears, at the very least, to substantially comply with the recent precedential case of Correia v. McDonald, 28 Vet. App. 158 (2016).  In Correia, the Court of Veterans Claims (Court) found it was not competent to determine whether upper extremities can be weight-bearing.  The fundamental issue for Correia is that VA examinations perform adequate joint testing for pain.  

Available VA treatment records include the Veteran's complaints of back pain, but overall, do not show any findings of range of motion or other findings that would warrant a rating higher than 10 percent.  38 C.F.R. § 4.71a, DCs 5235 to 5243.  

Overall, the probative evidence of record does not show forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, combined thoracolumbar spine range of motion not greater than 120 degrees, even with consideration of pain on motion and other DeLuca factors, including fatigue, weakness, endurance, incoordination.  Also, there was no contention by the Veteran or indication in any medical records of muscle spasm or guarding severe enough to result in abnormal gait or spinal contour.  

Moreover, the probative evidence also does not support a higher rating under the Formula for Rating IVDS.  The Veteran did not report IVDS or incapacitation episodes to the VA examiners.  The July 2012 and December 2015 VA examiner found no IVDS of the thoracolumbar spine.  Therefore, he also has not met the criteria for a higher percent disability rating under the IVDS-specific criteria. 

The Board observes that the Veteran has complained of back pain to several VA examiners.  While his descriptions of his symptomatology are both competent and credible, they are outweighed by the medical evidence noted.  The medical findings are more probative since made by clinicians with expertise in assessing the severity of spinal disabilities, based upon physical evaluation and diagnostic testing.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); and 38 C.F.R. § 3.159(a)(2).  Importantly, it is clear he experiences some functional loss, such as some loss of motion due to his thoracolumbar pain, but such loss does not approximate the criteria contemplated by the assignment of a higher rating under §§ 4.40, 4.45 and 4.49.  

Therefore, since the Veteran's thoracolumbar spine disability has never been more than 10 percent disabling at any time since the effective date of service connection, the Board cannot "stage" this rating.  Fenderson, 12 Vet. App at 125-26.  
The Board concludes the evidence does not support the claim for a higher initial rating beyond 10 percent for the service-connected thoracolumbar spine disability and there is no doubt to be otherwise resolved.  As such, the appeal is denied.

The Board further notes that there is no basis for the Veteran to warrant a separate compensable rating for lower extremity radiculopathy or sciatic neuropathy.  For instance, the January 2010, July 2012 and December 2015 VA examination reports reflect that the Veteran did not have radicular pain or any other signs or symptoms due to radiculopathy.  The Veteran does not contend and there is no indication in any medical findings of record that he has this additional disability associated with or otherwise part and parcel of his thoracolumbar spine disability.  See 38 C.F.R. § 4.124a, e.g., DC 8520 (complete and incomplete paralysis of the sciatic nerve); 38 C.F.R. §§ 4.2 , 4.3, 4.6, 4.7.

C.  Extraschedular Discussion Precluded

Referral for extraschedular consideration under 38 C.F.R. § 3.321(b)(1) has not been specifically sought by the Veteran or reasonably raised by the facts found by the Board.  Further, the Veteran's right ankle strain and thoracolumbar spondylosis disability primarily manifest in symptoms of pain, limitation of motion and weakness that are neither unusual nor exceptional.  As such, his orthopedic symptoms and manifestations are fully contemplated by the rating criteria under 38 C.F.R. § 4.71a (musculoskeletal system), DCs 5270-5274 (ankle disabilities) and DCs 5235-5243 (spinal disabilities).  As such, there is no basis for extraschedular discussion in this case.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record); Yancy v. McDonald, 27 Vet. App. 484, 494 (2016).

ORDER

The claim for an initial rating higher than 10 percent for right ankle strain is denied.

The claim for an initial rating higher than 10 percent for the thoracolumbar spine disability is denied.




____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


